DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s argument filed 10/08/2021 with regard to the amended limitations introduced in Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to Claim 3 Applicant argues “The Examiner does not address that fact that claim 3 recites that the main pipe is also connected to the steak oven burner.” The Examiner respectfully disagrees. Honer discloses wherein the gas component further comprises a main pipe (F) and a pipe supplying gas to said steak burner (inherent, as illustrated in Fig. 2; i.e., main pipe F is connected to the steak burner through piping as is known in the art), and the main pipe (F) is connected with the steak oven burner (2) through the pipe supplying gas to said steak burner and is also connected with the gas oven burner (1; i.e., the main pipe F supplies fuel to both the gas oven burner and the steak oven burner and is therefore connected to both the gas oven burner and the steak oven burner through necessary piping, otherwise the burners would not be able to receive fuel in order to operate). Honer does not disclose wherein said pipe supplying gas to said steak burner is a corrugated pipe. Wilson teaches a fuel supply tube for a gas appliance comprising a pipe (2) supplying gas to a burner (10), said pipe is a corrugated pipe (2). It would have been obvious to one having ordinary skill in the art before the effective filing 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-11, 13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honer (US 1,589,166) in view of Kee (US 5,090,899), Toyama (US 20200063970 A1) and Davis (US 3,437,415).
Regarding Claim 1, Honer discloses a gas oven (A) with a steak oven (B), comprising a stove frame (see the figures), wherein a gas oven and a steak oven are arranged on the stove frame (see the figures), and the steak oven (B) is located on one side of the gas oven (A); wherein a gas component is arranged on the stove frame and comprises a steak oven burner (2) located in the steak oven (B) and a gas oven burner (1) located in the gas oven (A).

    PNG
    media_image1.png
    522
    1009
    media_image1.png
    Greyscale


Honer does not disclose wherein the steak oven burner comprises a jet pipe and gas inlet, the jet pipe comprises a flared first pipe body having a big open end communicated with an external space, and the gas inlet is arranged towards the big open end of the first pipe body and has an area smaller than that of an end face of the big open end of the first pipe body wherein the steak oven burner further comprises a burner shell having a side formed with an opening, the first pipe body is fixed to the burner shell, the big open end of the first pipe body is located outside the burner shell, a ceramic heating plate is arranged at the opening of the burner shell, and the burner shell is in the shape of an isosceles trapezoid; wherein the jet pipe further comprises a flared second pipe body, and a small open end of the first pipe body is in seal connection with a small open end of the second pipe body; and wherein a spoiler is connected to a bottom part of a second end of the flared second pipe body opposite to the small open end of the second pipe body, and the spoiler is approximately in a Z-shape.
Nonetheless, Kee teaches a burner comprising a jet pipe (see 2, 9) and an gas inlet (12), the jet pipe comprises a flared first pipe body (9) having a big open end communicated with an external space (see Fig. 2), and the gas inlet is arranged towards the big open end of the first pipe body and has an area smaller than that of an end face of the big open end of the first pipe body (see again Fig. 2) wherein the burner further comprises a burner shell (1) having a side formed with an opening (see Fig. 1), the first pipe body (9) is fixed to the burner shell (see again Fig. 2), the big open end of the first pipe body is located outside the burner shell (see again Fig. 2), a ceramic heating plate (A; see at least the Abstract which states: “The burner comprises a ceramic radiation plate”) is arranged at the opening of the burner shell (see again Fig. 2); wherein the jet pipe further comprises a flared second pipe body (2), and a small open end of the first pipe body (9) is in seal connection with a small open end of the second pipe body (see again Fig. 2); and wherein a spoiler (3) is connected to a bottom part of a second end of the flared second pipe body opposite to the small open end of the second pipe body (spoiler 3 is indirectly connected to a bottom part of a second end of the flared second pipe body opposite to the small open end of the second pipe body).

    PNG
    media_image2.png
    575
    889
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Honer’s steak burner wherein the steak oven burner comprises a jet pipe and an gas inlet, the jet pipe comprises a flared first pipe body having a big open end communicated with an external space, and the gas inlet is arranged towards the big open end of the first pipe body and has an area smaller than that of an end face of the big open end of the first pipe body wherein the steak oven burner further comprises a burner shell having a side formed with an opening, the first pipe body is fixed to the burner shell, the big open end of the first pipe body is located outside the burner shell, a ceramic heating plate is arranged at the opening of the burner shell; wherein the jet pipe further comprises a flared second pipe body, and a small open end of the first pipe body is in seal connection with a small open end of the second pipe body; and wherein a spoiler is connected to a bottom part of a 
Toyama also teaches a burner similar to Kee’s wherein the burner shell (101) is in the shape of an isosceles trapezoid (see Fig. 1).

    PNG
    media_image3.png
    891
    609
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Honer in view of Kee wherein the burner shell is in 
Furthermore, Davis teaches a burner similar to Kee’s and Toyama’s burner wherein a spoiler (11) is approximately in a Z-shape.

    PNG
    media_image4.png
    458
    1101
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Honer in view of Kee and Toyama wherein the spoiler is approximately in a Z-shape as taught and/or suggested by Davis, since Kee, Toyama and Davis teach burners comprising a spoiler, it would have been obvious to one skilled in the art to substitute one spoiler for the other to achieve the predictable result of distributing but not substantially inhibiting the flow of the fuel/air mixture in the burner shell (see Davis, col. 3, lines 12-14).
Regarding Claim 10, Kee further teaches wherein the burner further comprises a bracket (10/11), and the gas inlet (12) is fixed to the first pipe body (9) through the bracket (see Fig. 2).
Regarding Claim 11, Kee further teaches wherein a central axis of an air inlet (13) is aligned to a central axis of the first pipe body (9).
Regarding Claim 13, Kee further teaches wherein the first pipe body (9) is detachably connected with the second pipe body (2). See Kee, Fig. 1 showing the unassembled arrangement of the burner parts. Furthermore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Honer in view of Kee and Davis wherein the first pipe body is detachably connected with the second pipe body, since such a modification would facilitate replacement or upgrade of parts for maintenance or performance reasons.  
Regarding Claim 16, Davis further teaches wherein the spoiler (11) extends more than halfway of the second end of a pipe body (7). See Davis, Fig. 2.
Regarding Claim 17, Honer further discloses wherein the ceramic heating plate (A) has a plurality of flame holes (7a).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honer in view of Kee, Toyama and Davis as applied to Claim 1 above, and further in view of Wilson (US 5,934,269).
Regarding Claim 3, Honer discloses wherein the gas component further comprises a main pipe (F) and a pipe supplying gas to said steak burner (inherent, as illustrated in Fig. 2; i.e., main pipe F is connected to the steak burner through piping as is known in the art), and the main pipe (F) is connected with the steak oven burner (2) through the pipe supplying gas to said steak burner and is also connected with the gas oven burner (1; i.e., main pipe F is connected to the gas oven burner through piping as is known in the art
Honer does not disclose wherein said pipe supplying gas to said steak burner is a corrugated pipe.
Nonetheless, Wilson teaches a fuel supply tube for a gas appliance comprising a pipe (2) supplying gas to a burner (10), said pipe is a corrugated pipe (2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Honer wherein said pipe supplying gas to said steak burner is a corrugated pipe as taught and/or suggested by Wilson, since Wilson states at col. 2, lines 10-33 that some of the advantages of a flexible fuel tube, such as a corrugated fuel tube, comprises providing a flexible fuel tube assembly for gas-fired appliances; providing such a tube assembly which can be bent in the field to accommodate a desired gas flow path; providing such a tube assembly which is applicable to a number of different spacings and orientations of components connected by same; providing such a tube assembly which can be formed with conventional tube manufacturing equipment; providing such a tube assembly which is resistant to rust and corrosion; providing such a tube assembly which utilizes readily available compression fitting subassemblies; providing such a tube assembly which reduces material waste; providing such a tube assembly which is adaptable for both original equipment and retrofit applications in gas-fired appliances; providing such a tube assembly which eliminates the fabrication steps of cutting and bending rigid tubing in the field; and providing such a tube assembly which is economical to manufacture, efficient in operation, and capable of a long operating life.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honer in view of Kee, Toyama and Davis as applied to Claim 1 above, and further in view of Weiss (US 3,422,810).
Regarding Claim 4, Honer in view of Kee, Toyama and Davis discloses the limitations of the parent claim but does not disclose wherein the gas component further comprises a thermocouple used for flame-out protection of the steak oven and located below the steak oven burner.
Nonetheless, Weiss teaches a similar steak oven (10) wherein a gas component further comprises a thermocouple used for flame-out protection of the steak oven (see sensor 94; see col. 4, lines 16-21: “Also in the vicinity of the pilot flame 93 is a sensor 94. The sensor and its associated control circuitry (not shown) is entirely conventional and is provided for the purpose of detecting the presence of a pilot flame, preventing flow of gas to the burner, in the absence of a flame in the interest of safety.” Thermocouples are old and well known flame sensors) and located below the steak oven burner (20).

    PNG
    media_image5.png
    575
    1946
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Honer wherein the gas component further comprises a thermocouple used for flame-out protection of the steak oven and located below .  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honer in view of Kee, Toyama and Davis as applied to Claim 1 above, and further in view of von Herrmann (US 2009/0272278 A1).
Regarding Claim 5, Honer discloses wherein the steak oven (B) comprises a shell having a side provided with an access window (B’), the steak oven burner (2) is located in the shell.
Honer does not disclose an end, close to the access window, of the steak oven burner inclines upwards by 5°-20°.
Nonetheless, von Herrmann teaches a steak oven burner (12) which can be positioned so as to incline upwards by 5°-20° (see at least Figs. 4 & 4a; see also Figs. 3 & 3a for larger inclines).

    PNG
    media_image6.png
    474
    1154
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Honer wherein an end, close to the access °-20° as taught and/or suggested by von Herrmann, since such a modification would provide a means of directing the radiant heat provided by said steak oven burner towards a desired target within said steak oven, for example towards the area closer to the steak oven access window which is easier to reach for a user than areas further away from said access window thus allowing greater ease with respect to where food items to be cooked can optimally be positioned within said steak oven. In the alternative, it has been held that rearranging parts of an invention (i.e., adjusting the relative angle of said steak oven burner) involves only routine skill in the art. In re Japikse, 86 USPQ 70.  LOCATION OF PARTS: MPEP 2144.04 (VI-C).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honer in view of Kee, Toyama, Davis and von Herrmann as applied to claim 5 above, and further in view of Divelbiss (US 3,120,224).
Regarding Claims 6-8, Honer in view of Kee, Toyama, Davis and von Herrmann does not disclose wherein a grill is detachably arranged in the shell, and a tray is arranged on the grill and is located below the steak oven burner; wherein the grill comprises two opposite hanging plates provided with a plurality of sliding grooves matched with the tray, first hangers are respectively arranged on two opposite inner walls of the shell, and second hangers matched with the first hangers are arranged on the hanging plates; wherein the first hangers are stepped screws, and the second hangers are gourd-shaped hanging holes.
Nonetheless, Divelbiss teaches an oven wherein a grill is detachably arranged in the shell (see at least 19, 20, 21), and a tray is arranged on the grill and is located below the steak oven burner (see col. 1, lines 25-30: “Another object is to provide such an assembly of liners 

    PNG
    media_image7.png
    811
    1015
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Honer wherein a grill is detachably arranged in the shell, and a tray is arranged on the grill and is located below the steak oven burner; wherein the grill comprises two opposite hanging plates provided with a plurality of sliding grooves matched with the tray, first hangers are respectively arranged on two opposite inner walls of the shell, and second hangers matched with the first hangers are arranged on the hanging plates; wherein the first hangers are stepped screws, and the second hangers are gourd-shaped hanging holes as taught and/or suggested by Divelbiss, since such a modification would provide .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image8.png
    588
    873
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    559
    483
    media_image9.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799